Citation Nr: 0946688	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1966 to October 1970 and from March 2003 to March 2004.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied service connection for 
hypertension. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had his initial period of active service from 
October 1966 to October 1970.  Subsequently, he served in the 
Air Force Reserve.  He then had another period of active 
service from March 2003 to March 2004.

The Veteran claims entitlement to service connection for 
hypertension.  Air Force Reserve medical records dated from 
1993 reveal diagnoses of hypertension.  Accordingly, these 
records reveal that the Veteran's hypertension pre-existed 
his period of active military service from March 2003 to 
March 2004.  

A February 2, 2004 private treatment record diagnosis 
specifically indicates "uncontrolled hypertension."  
Private hospital records dated from April 25, 2002 reveal 
that the Veteran was hospitalized for a syncopal episode with 
low blood pressure at that time.  These records also indicate 
a history of stroke, cerebrovascular accident.  

The Veteran's service treatment records for his period of 
active service from March 2003 to March 2004 do not contain 
an entrance examination report.  However, the Board must 
assume that at the time of entrance in March 2003, the 
Veteran did not have uncontrolled hypertension or he would 
not have been activated for service.  An April 2004 statement 
from an Air Force physician's assistant indicates that the 
Veteran required two periods of hospitalization for his 
hypertension during this period of service with an ultimate 
diagnosis of hypertension with nephropathy, and that the 
hypertension was still uncontrollable. 

A February 2005 Air Force Line of Duty Questionnaire 
indicates that a panel of three physicians concluded that the 
Veteran's "hypertension existed prior to service and was not 
aggravated by military service."  However, a May 2005 
Memorandum indicates that this line of duty determination was 
returned without action because of "insufficient medical 
documentation."  

In August 2006, a VA Compensation and Pension examination of 
the Veteran was conducted; however, no medical opinion was 
requested or offered.  

The Veteran claims service connection for hypertension, which 
clearly pre-existed his period of active service from March 
2003 to March 2004.  The key issue is whether the Veteran's 
pre-existing hypertension was aggravated during this one year 
period of active service.  

Service connection may be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b).  

Another VA examination of the Veteran is required to obtain 
the medical evidence necessary to determine if the Veteran's 
pre-existing hypertension was aggravated during his period of 
military service from March 2003 to March 2004.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
hypertension, and other cardiovascular 
disorders, including stroke and 
myocardial infarction, from 1993 to the 
present.  Subsequently, and after 
securing the proper authorizations where 
necessary, obtain all VA records and 
other records of treatment from all the 
sources listed by the veteran which are 
not already on file.  All information 
obtained should be made part of the file.  

2.  Schedule the Veteran for an 
examination for hypertension.  The report 
of examination should include a detailed 
account of all manifestations of the 
disability found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should review the 
Veteran's medical history and provide an 
opinion as to:

		      Whether it is at least as likely as not 
(50 percent or greater 
		      probability) that the Veteran's 
hypertension was 
		      aggravated during his period of active 
service from March 
		      2003 to March 2004 as evidenced by his 
hospitalization
		      with a diagnosis of uncontrolled 
hypertension and a
	           resulting diagnosis of hypertension 
with nephropathy 
		      which had not previously been made.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

3.  Following completion of the above, 
readjudicate the Veteran's claim for 
service connection for hypertension.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

